I concur in the result.
The legal issues present here were decided in Washington LocalLodge No. 104 etc. v. International Brotherhood of Boilermakersetc., 28 Wash. 2d 536, 183 P.2d 504. The decision in that case is binding upon me until such time as this court decides to abide by its decisions in the cases of Herman v. Plummer,20 Wash. 363, 55 P. 315; Kelly v. Grand Circle Women ofWoodcraft, 40 Wash. 691, 82 P. 1007; Local Lodge No. 104 etc.v. International Brotherhood of Boiler Makers etc., 158 Wash. 480,291 P. 328; Cox v. United Brotherhood of Carpenters Joiners of America, 190 Wash. 511, 69 P.2d 148, andConstantino v. Moreschi, 9 Wash. 2d 638, 115 P.2d 955.
STEINERT, J., did not participate.
May 4, 1949. Petitions for rehearing denied. *Page 76